UNITED STATES DISTRICT COURT

 

 

EASTERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA MOTION AND ORDER DISMISSING
THE COMPLAINT WITHOUT
V. PREJUDICE
KWASI ASARE

CASE NUMBER: 19-MJ-376 (AYS)

 

MOTION FOR AN ORDER DISMISSING THE COMPLAINT WITHOUT PREJUDICE

The United States of America hereby moves to dismiss the complaint without prejudice as to the above named
defendant. Counsel for defendant (where applicable), Sean Maher , does not oppose this motion.

  
 
 
 

[] Defendant is in custody and should be released.
(| Defendant is incarcerated on another matter and should/not be released

Defendant is not in custody and was released on a bondjnot secured with property.
{| Defendant is not in custody and was released on,a secured with property.

[| Defendant is not in custody and is not released 0

February 5, 2020

 

Date ASSISTAN¥.S. ATTORNEY Lara Treinis Gatz
ORDER DISMISSING THE COMPLAINT WITHOUT PREJUDICE

The United States having moved to dismiss the complaint without prejudice and there being no opposition,
the motion to dismiss the complaint without prejudice is granted and any outstanding underlying warrants are
hereby vacated.

© The United States must cooperate with defendant or his counsel in promptly executing all
documents necessary to vacate any liens recorded against property and sureties securing the bond.

 

 

SO ORDERED.
> ; Is|/A Ane ‘ve Shields
/ x/ Zo OBR a as
Date UNITED STATES MAGISTRATE JUDGE

Hon. Anne Y. Shields

TO: THE UNITED STATES MARSHAL FOR THE EASTERN DISTRICT OF NEW YORK

OQ Itis further Ordered that the United States Marshals Service for the Eastern District of New York
release the above named defendant.
1 It is further Ordered that the United States Marshals Service for the Eastern District of New York not
release the above named defendant since he is incarcerated on another matter.

Ys / 2a _IS( Anne ¥, shiek

Date UNITED STATES MAGISTRATE JUDGE
Hon. Anne Y. Shields

 
